Citation Nr: 1638310	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  04-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a chronic left shoulder strain with degenerative joint disease, beginning June 13, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, and June 2005 and November 2015 rating decisions by the RO in Montgomery, Alabama.  The Veteran's claims file is under the jurisdiction of the RO in Montgomery, Alabama.

In January 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Most recently, in an August 2015 decision, the Board denied a rating in excess of 20 percent for a chronic left shoulder strain with degenerative joint disease beginning June 13, 2013.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a June 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanded the matter to the Board for actions consistent with the terms of the Joint Motion.

A July 2015 rating decision found the Veteran to be competent, thus addressing a concern raised in the Joint Motion.

The claim for increase remains before the Board where less than the total benefit sought is granted.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In the June 2016 Joint Motion, the parties agreed that a remand was warranted because the Board had erred in failing to ensure VA complied with its duty to assist when relying on the May 2015 VA examination and opinion to adjudicate the Veteran's claim.  The parties agreed that the May 2015 VA examination and opinion were inadequate because the examiner failed to sufficiently provide the requisite information for rating purposes.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  They agreed that while the VA examiner acknowledged the Veteran's reports of flare-ups, the VA examiner did not inquire about the effect of those flareups, including whether they caused additional functional loss due to pain or changes in range of motion, strength, fatigability, or coordination.  Nor did the examiner attempt to quantify any functional loss during flareups in terms of additional degrees of limitation of motion, or explain why such a calculation was not feasible.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination and opinion so as to provide a whole record upon which a full and fair adjudication can be made.

Further, and in agreement with the parties, the Board will set forth adequate
reasons or bases for its findings and conclusions on all material issues of
fact and law presented on the record in any subsequent decision.  38 U.S.C. § 7104(d)(1); Gilbert v. Derwinski,1 Vet. App. 49 (1990).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Then, obtain a clarifying opinion from the 2015 VA examiner, addressing whether there is additional functional loss during flare-ups as a result of pain and at what point during range of motion does the pain result in functional loss during flare-ups, in order to provide the sufficient level of detail for rating purposes, or the examiner should explain why such a calculation is not feasible.

3.  If the 2015 VA examiner is not available, obtain an additional examination and opinion, with an appropriate specialist to determine the nature, extent, and severity of the Veteran's service-connected left shoulder disability.  The examiner must review the claims file and must note that review in the report.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, to include range of motion findings, and offer an opinion as to the level of occupational impairment caused by the left shoulder disability.  The examiner should address any additional limitation of motion upon repetitive testing due to pain, fatigue, weakness, or other symptoms.  The examiner must also address whether there is additional functional loss during flare-ups as a result of pain and at what point during range of motion does the pain result in functional loss during flare-ups, in order to provide the sufficient level of detail for rating purposes, or the examiner should explain why such a calculation is not feasible.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




